The opinion of the court was filed
Peb Cubiam.
A careful examination of the evidence fully justifies the able report of the Master and his conclusions of law. The court adopted his conclusion, and decreed accordingly.
This was a weak attempt to establish a trust by parol. The rule is well recognized that where no money is advanced there must be something more than the violation of a parol agree*166ment in relation to land to raise a trust which equity will support. When other ingredients are present the evidence of the .alleged agreement must.be clear and explicit: Plumer v. Guthrie, 26 P. F. Smith 156. The -Master was unable to find the existence of a valid agreement to reconvey on any certain terms and conditions. If any valid trust ever existed it was barred by the statute, by lapse of time, and by the settlement of the parties. After the statute began to run it was not stopped by the subsequent birth of the children.
Decree affirmed and appeal dismissed .at the costs of the appellants.